


110 HR 740 RS: PHONE Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 173
		110th CONGRESS
		1st Session
		H. R. 740
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 24, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		To amend title 18, United States Code, to
		  prevent caller ID spoofing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preventing Harassment through Outbound
			 Number Enforcement (PHONE) Act of 2007.
		2.Caller ID
			 spoofing
			(a)In
			 generalChapter 47 of title 18,
			 United States Code, is amended by adding at the end the following:
				
					1040.Caller ID
				spoofing
						(a)OffenseWhoever, in or affecting interstate or
				foreign commerce, knowingly uses or provides to another—
							(1)false caller ID information with intent to
				defraud; or
							(2)caller ID information pertaining to an
				actual person without that person’s consent and with intent to deceive the
				recipient of a call about the identity of the caller;
							or attempts or conspires to do so,
				shall be punished as provided in subsection (b).(b)PunishmentWhoever
				violates subsection (a) shall—
							(1)if the offense is committed for commercial
				gain, be fined under this title or imprisoned not more than 5 years, or both;
				and
							(2)be fined under this title or imprisoned not
				more than one year, or both, in any other case.
							(c)Law enforcement
				exceptionIt is a defense to
				a prosecution for an offense under this section that the conduct involved was
				lawfully authorized investigative, protective, or intelligence activity of a
				law enforcement agency of the United States, a State, or a political
				subdivision of a State, or of an intelligence agency of the United States, or
				any activity authorized under chapter 224 of this title.
						(d)Forfeiture
							(1)In
				generalThe court, in
				imposing sentence on a person who is convicted of an offense under this
				section, shall order that the defendant forfeit to the United States—
								(A)any property, real
				or personal, constituting or traceable to gross proceeds obtained from such
				offense; and
								(B)any equipment,
				software or other technology used or intended to be used to commit or to
				facilitate the commission of such offense.
								(2)ProceduresThe
				procedures set forth in section 413 of the Controlled Substances Act (21 U.S.C.
				853), other than subsection (d) of that section, and in Rule 32.2 of the
				Federal Rules of Criminal Procedure, shall apply to all stages of a criminal
				forfeiture proceeding under this section.
							(e)DefinitionsIn
				this section—
							(1)the term caller ID
				information means information regarding the origination of the
				telephone call, such as the name or the telephone number of the caller;
							(2)the term
				telephone call means a call made using or received on a
				telecommunications service or VOIP service;
							(3)the term
				VOIP service means a service that—
								(A)provides real-time
				2-way voice communications transmitted using Internet Protocol, or a successor
				protocol;
								(B)is offered to the
				public, or such classes of users as to be effectively available to the public
				(whether part of a bundle of services or separately); and
								(C)has the capability
				to originate traffic to, or terminate traffic from, the public switched
				telephone network or a successor network;
								(4)the term
				State includes a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United States;
				and
							(5)a term used in a
				definition in this subsection has the meaning given that term in section 3 of
				the Communications Act of 1934 (47 U.S.C.
				153).
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of
			 chapter 47 of title 18,
			 United States Code, is amended by adding at the end the following new
			 item:
				
					
						1040. Caller ID
				spoofing.
					
					.
			3.Other specified
			 unlawful activities for money laundering
			(a)Fraud and
			 related activity in connection with electronic mailSection
			 1956(c)(7)(D) of title 18, United States Code, is amended by inserting
			 section 1037 (Fraud and related activity in connection with electronic
			 mail), after 1032.
			(b)Caller ID
			 spoofingSection 1956(c)(7)(D) of title 18,
			 United States Code, is amended by inserting section 1040 (Caller ID
			 spoofing), before section 1111.
			
	
		1.Short titleThis Act may be cited as the
			 Preventing Harassment through Outbound
			 Number Enforcement Act of 2007 or the PHONE Act of 2007.
		2.Caller ID
			 spoofing
			(a)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1040.Caller ID
				spoofing
						(a)OffenseWhoever, in or affecting interstate or
				foreign commerce, knowingly uses or provides to another—
							(1)false caller ID information with intent
				wrongfully to obtain anything of value; or
							(2)caller ID information pertaining to an
				actual person or other entity without that person’s or entity’s consent and
				with intent to deceive any person or other entity about the identity of the
				caller;
							or
				attempts or conspires to do so, shall be punished as provided in subsection
				(b).(b)PunishmentWhoever
				violates subsection (a) shall—
							(1)if the offense is a violation of subsection
				(a)(1), be fined under this title or imprisoned not more than 5 years, or both;
				and
							(2)if the offense is a violation of subsection
				(a)(2), be fined under this title or imprisoned not more than one year, or
				both.
							(c)Law enforcement
				exceptionThis section does
				not prohibit lawfully authorized investigative, protective, or intelligence
				activity of a law enforcement agency of the United States, a State, or a
				political subdivision of a State, or of an intelligence agency of the United
				States, or any activity authorized under chapter 224 of this title.
						(d)Forfeiture
							(1)In
				generalThe court, in
				imposing sentence on a person who is convicted of an offense under this
				section, shall order that the defendant forfeit to the United States—
								(A)any property, real or
				personal, constituting or traceable to gross proceeds obtained from such
				offense; and
								(B)any equipment, software
				or other technology used or intended to be used to commit or to facilitate the
				commission of such offense.
								(2)ProceduresThe
				procedures set forth in section 413 of the Controlled Substances Act (21 U.S.C.
				853), other than subsection (d) of that section, and in Rule 32.2 of the
				Federal Rules of Criminal Procedure, shall apply to all stages of a criminal
				forfeiture proceeding under this section.
							(e)DefinitionsIn
				this section—
							(1)the term caller ID
				information means any identifying information regarding the origination
				of a telephone call, including the name or the telephone number of the caller,
				that is transmitted with the telephone call;
							(2)the term telephone
				call means a call made using or received on a telecommunications
				service or VOIP service;
							(3)the term telecommunications
				service means the offering of telecommunications for a fee directly to
				the public, or to such classes of users as to be effectively available directly
				to the public, regardless of the facilities used;
							(4)the term VOIP
				service means a service that—
								(A)provides real-time or
				near real-time voice communications transmitted using Internet Protocol, or a
				successor protocol;
								(B)is offered to the public,
				or such classes of users as to be effectively available to the public (whether
				part of a bundle of services or separately); and
								(C)has the capability to
				originate traffic to, or terminate traffic from, the public switched telephone
				network or a successor network; and
								(5)the term
				State includes a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 47 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1040. Caller ID
				spoofing.
					
					.
			3.Other specified unlawful
			 activities for money launderingSection 1956(c)(7)(D) of title 18, United
			 States Code, is amended by inserting section 1037 (relating to fraud and
			 related activity in connection with electronic mail), section 1040 (relating to
			 caller ID spoofing), before section 1111.
		
	
		May 24, 2007
		Reported with an amendment
	
